                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-09772-SVW-SS                                           Date      February 14, 2019
 Title             Tanya Davis v. United States of America




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER DISMISSING ACTION


        Plaintiff has failed to file an amended complaint in a timely manner consistent with the Court's
Order [13], despite the Court's warning that the failure to do so would result in the dismissal of
Plaintiff's case. Accordingly, Plaintiff's case is DISMISSED for Plaintiff's failure to comply with a court
order under Federal Rule of Civil Procedure 41(b). See Applied Underwriters, Inc. v. Lichtenegger, 913
F.3d 884, 890-92 (9th Cir. 2019).




                                                                                                    :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
